                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 18-50152-JLV

                    Plaintiff,
                                                           ORDER
      vs.

DALLAS YELLOW SHIELD CONDON,

                    Defendant.


      A grand jury indicted Defendant Dallas Yellow Shield Condon on three

counts alleging aggravated sexual abuse by force in violation of 18 U.S.C.

§§ 1153, 2241(a)(1) and 2246(2)(A); assault by strangulation and suffocation in

violation of 18 U.S.C. §§ 1153 and 113(a)(8); and assault resulting in serious

bodily injury in violation of 18 U.S.C. §§ 1153 and 113(a)(6). (Docket 1). Mr.

Yellow Shield Condon was brought into federal court pursuant to a writ of

habeas corpus ad prosequendum. (Docket 4). The defendant had his initial

appearance before United States Magistrate Judge Daneta Wollmann on

December 7, 2018. (Docket 6). The court entered a scheduling and case

management order on December 10, 2018. (Docket 12). Mr. Yellow Shield

Condon filed four motions for continuances over the course of the next several

months. (Dockets 16, 20, 23 & 27). Each of defendant’s motions was

granted and each time a new schedule for trial was entered. (Docket 19, 22,

25 & 28). The most recent order established August 27, 2019, as a date

certain for the jury trial. (Docket 28 at p. 2).
      On August 6, 2019, the government filed a motion for continuance of the

jury trial. (Docket 32). As its grounds for the motion, the government

represents that Officer Derek Puckett, an essential witness for trial, is

unavailable because he is currently in training and scheduled to graduate from

the Law Enforcement Criminal Investigation Division Training in Georgia on

August 30, 2019. The absence caused by Officer Puckett’s appearance for

trial would result in a repeat of the training program. Id. at p. 1. The

government asserts Officer Puckett is an essential witness for trial because “he

was the initial responding officer that made critical observations of the victim,

[A.B.]. Additionally, the defendant made spontaneous statements and

admissions in Officer Puckett’s presence . . . about his conduct and actions

towards both victims, [N.C.] and [A.B.].” Id. at p. 2. According to Officer

Puckett there were no other law enforcement officers present at the time of

defendant’s admissions. Id.

      Mr. Yellow Shield Condon opposes the government’s motion. (Docket

35). He asserts the government’s information relating to “Officer Puckett does

not satisfy the requirements of [18 U.S.C.] § 3161(h)(3)(B).” Id. at p. 2.

Defendant argues “[t]he fact Officer Puckett drove to Georgia for his training is

of no consequence. . . . Given the considerable resources of the United States

Government, arrangements can certainly be made to briefly fly Officer Puckett

back from his training to testify at trial and quickly fly him back to resume his

training.” Id. at p. 3. Defendant contends “Officer Puckett’s training in the

face of the scheduled August 27, 2019, trial date is not good cause to suspend

                                         2
Mr. Yellow Shield Condon’s right to a speedy trial [under the Speedy Trial Act,

18 U.S.C. § 3161]”. Id.

      “A witness is ‘essential’ if he is ‘unquestionably important’ to the case

and the government has a ‘good faith belief that it will use that witness’s

testimony at trial.” United States v. Porchay, 651 F.3d 930, 939 (8th Cir.

2011) (citing United States v. Eagle Hawk, 815 F.2d 1213, 1218 (8th Cir.

1987). “A witness is ‘unavailable’ whenever ‘his whereabouts are known but

his presence for trial cannot be obtained by due diligence.’ ” Id. (citing

18 U.S.C. § 3161(h)(3)(B)). “While ‘essential witness’ is not defined, the Eighth

Circuit has relied on the Senate Judiciary Committee report accompanying the

Speedy Trial Act bill defining essential witness as ‘a witness so essential to the

proceeding that continuation without the witness would either be impossible or

would likely result in a miscarriage of justice.’ ” United States v. Rupp, No.

CR18-15, 2019 WL 93272, at *15 (N.D. Iowa Jan. 3, 2019) (citing Eagle Hawk,

815 F.2d at 1218; citation to the Congressional Record omitted).

      The court finds Officer Puckett is an essential witness in the

government’s case. Officer Puckett qualifies as an unavailable witness as his

presence on the dates the case is currently set for trial “cannot be obtained by

due diligence.” Porchay, 651 F.2d at 939. Defendant’s argument does not

overcome the government’s showing that it would be unreasonable for Officer

Puckett to either miss his graduation for the academy or be required to make a

make an extended airline trip from Georgia to Rapid City, South Dakota, and

then back to Georgia.

                                         3
      Finally, the court finds that if the case were to proceed to trial in the

absence of Officer Puckett, the case may well “result in a miscarriage of

justice.” Rupp, 2019 WL 93272, at *15. The potential for unwarranted

delays during the anticipated trial days under the current schedule caused by

Officer Puckett’s travel to and from South Dakota would certainly disrupt the

orderly progression of trial.

      Based on these findings, the court concludes the government’s motion

for continuance must be granted and the period of delay resulting from a

continuance of the trial date is excluded in computing the time within which

the trial of the case must commence. 18 U.S.C. § 3161(h)(3)(A). The court

also concludes the time from the date of this order through the new date for

trial is excluded because the “ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.”

Id. § 3161(h)(7)(A).

                                       ORDER

      Accordingly, good cause shown, it is

      ORDERED that the government’s motion (Docket 32) is granted.

      IT IS FURTHER ORDERED that a separate scheduling order shall issue.

      Dated August 8, 2019.

                                BY THE COURT:

                                /s/   Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE

                                          4
